Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the election filed June 2, 2021.
Applicants have extensively amended their elected invention which has resulted in a second restriction to elect species due to these amendments.
	Claims 1, 6-9, 36-43, 47, 53-57, 66-68, and 72-77 are currently pending.
	Claims 1, 6-9, 36-43, 47, and 66-68 are withdrawn from further consideration because these claims are drawn to non-elected subject matter.
	Elected Claims 53-57 and 72-77 are subject to additional species elections.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
	In Claim 53, Applicants must elect between a regulatable T cell or a T cell population;
	In Claim 53, Applicants must elect between FKBP and DHFR;
	In Claim 53, If FKBP is elected, then Applicants must elect between mutations F36V+L106P or E31G+F36V+R71G+K105E or
			if DHFR is elected, then Applicants must elect between mutations R12Y+Y100I or R12H+E129K;
		**** these elections will follow into Claims 72 and 73
	In Claim 56, Applicants must elect a type of T cell; please explain if the T cell is a regulatable T cell or a T cell population.
	In Claim 75, Applicants must elect ONE sequence listed in Table 20 (pages 2805-2807, SEQ ID NOS: 	t213405-213409, 213274, 213297, 213275, 213410, 213290, and 213411-213417; 
	In Claim 76, Applicants must elect between Shield-1, MTX, and TMP.
	All Species Elections MUST be consistent such that the election of species in one claim flows into the next.


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  No Claim is generic.



	NOTES:
	Claim 53 does not provide sequence identification reference numbers for the mutations, and therefore Claim 53 cannot be searched, or searched effectively.
	Regarding Claim 74, Applicants may wish to confirm that the effector module described in Claim 53 recognizes CD19.
	Note that Claim 72 broadens Claim 53.
	Claim 75 appears to add elements not found in Claim 53 and therefore lacks antecedent basis in Claim 53.
	Claim 53 does not provide for the stimulus of Claim 76, that is, Claim 53 provides a stimulus response element.
rd Restriction Requirement. Note that species can always be rejoined.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656